Citation Nr: 1106648	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral athlete's 
foot.

2.  Entitlement to service connection for residuals of a tumor of 
the left foot.

3.  Entitlement to service connection for a sinus disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from April 1980 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from various rating decisions of the Department of 
Veterans Affairs (VA), Regional Office, in New York, New York, 
(RO), which denied the benefits sought on appeal.

In January 2003, the Veteran testified at a personal hearing over 
which one of the undersigned Veterans Law Judges presided in 
Washington, DC.

In a May 2005 decision, the Board denied service connection for a 
nervous disorder, athlete's foot, residuals of a tumor of the 
left foot and a sinus disorder.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the decision and remanded the matter 
with instructions that an additional Board hearing be scheduled.  
The requested hearing was conducted in September 2008, over which 
another of the undersigned Veterans Law Judges presided while at 
the RO.

This matter was then before the Board in January 2009, at which 
time the issues currently on appeal were adjudicated.  As the 
appeal concerned issues on which there had been two hearings from 
two different Veterans Law Judges, the matter was decided by a 
three member panel of Veterans Law Judges, which included the two 
Veterans Law Judges that presided over the Veteran's Board 
hearings.

The January 2009 Board decision awarded service connection for 
anxiety disorder; denied service connection for athlete's foot, 
residuals of a tumor of the left foot and a sinus disorder; and 
denied compensation under 38 U.S.C.A. § 1151 for residuals of a 
fracture of the right fifth metatarsal.  The Veteran appealed the 
denials to the Court.  In a Memorandum Decision dated in August 
2010, the Court affirmed the Board's decision as to the denial of 
compensation under 38 U.S.C.A. § 1151 for residuals of a fracture 
of the right fifth metatarsal; and vacated the Board's January 
2009 denials of service connection for athlete's foot, residuals 
of a tumor of the left foot and a sinus disorder, and remanded 
the issues for further development and readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration. VA has a duty to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c), (d) (2010).

With regard to the issue of service connection for athlete's 
foot, in the August 2010 Memorandum Decision of the Court, it was 
determined that an August 2003 VA examination report did not 
contain a nexus opinion and was unclear as to whether the 
Veteran's claims file or service treatment records had been 
reviewed.  In a February 2004 addendum, the examiner stated that 
both his claimed toenail condition (onychomycosis) and his 
athlete's foot (tinea pedis) were at least as likely as not 
service related; however, in a March 2004 addendum, the same 
examiner stated that after reviewing the claims file, she could 
not find any documented evidence of athlete's foot and, 
therefore, the condition was not likely related to service.  No 
explanation was provided as to why the second addendum was needed 
when the first was favorable to the Veteran.  As such, the Court 
deemed that the Veteran should be afforded an adequate medical 
examination addressing the nature and etiology of the asserted 
athlete's foot.



With regard to the issue of service connection for residuals of a 
left foot tumor, the Court concluded that a March 1997 VA 
examination report was inadequate in that it did not provide an 
opinion as to the etiology of the Veteran left foot tumor, and it 
was unclear whether his claims file or service treatment records 
had been reviewed.   As such, the Court deemed that the Veteran 
should be afforded an adequate medical examination addressing the 
nature and etiology of the asserted left foot tumor.

With regard to the issue of service connection for a sinus 
disorder, in the August 2010 Memorandum Decision of the Court, it 
was determined that a March 2006 VA examination which provided a 
diagnosis of a deviated septum was an indication of a current 
sinus disorder.  The Court also held that the March 2006 
examination report was inadequate concerning the sinus disorder 
because the associated opinion - which stated that the nasal 
breathing difficulty and snoring was less likely as not a result 
of service - was conclusory and frustrated judicial review.  As 
such, the Court deemed that the Veteran should be afforded an 
adequate medical examination providing an adequate medical 
opinion that is fully reasoned and based on a review of the 
Veteran's claims file, including his lay testimony and his VA 
medical center records, which show that he first began treatment 
for sinus problems in March 1981, barely two months after his 
separation from service.

Assistance by VA includes obtaining a medical opinion when such 
an opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA medical examination in 
order to determine the nature and etiology of 
his asserted bilateral athlete's foot.  The 
entire claims file and a copy of this Remand 
must be reviewed by the examiner in 
conjunction with conducting the examination.  
All necessary tests and studies deemed 
necessary by the examiner should be 
performed, and all findings must be reported 
in detail.

Based on examination findings, as well as a 
review of the record showing treatment for 
the asserted disorder, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not that any 
current bilateral athlete's foot disorder 
found on examination is etiologically related 
to his period of active service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology, to include his testimony that 
he experienced symptoms of athlete's foot 
both during and after service.  The examiner 
is directed to reconcile any opinions which 
may be inconsistent with the results of the 
current findings on examination.  A complete 
rationale must be given for all opinions and 
conclusions expressed.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA medical examination in 
order to determine the nature and etiology of 
his asserted left foot tumor.  The entire 
claims file and a copy of this Remand must be 
reviewed by the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies deemed necessary by the 
examiner should be performed, and all 
findings must be reported in detail.

Based on examination findings, as well as a 
review of the record showing treatment for 
the asserted disorder, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not that any 
current disability manifested by a left foot 
tumor (or residuals thereof) found on 
examination is etiologically related to his 
period of active service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology, to include his testimony that 
his left foot tumor first appeared during 
service and continued to grow and become more 
painful after service, until he had it 
removed in October 1997.  The examiner is 
directed to reconcile any opinions which may 
be inconsistent with the results of the 
current findings on examination.  A complete 
rationale must be given for all opinions and 
conclusions expressed.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA medical examination in 
order to determine the nature and etiology of 
his asserted sinus disorder.  The entire 
claims file and a copy of this Remand must be 
reviewed by the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies deemed necessary by the 
examiner should be performed, and all 
findings must be reported in detail.

Based on examination findings, as well as a 
review of the record showing treatment for 
the asserted disorder, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not that any 
current sinus disorder found on examination, 
to include a deviated septum, is 
etiologically related to his period of active 
service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  The examiner is directed to 
reconcile any opinions which may be 
inconsistent with the results of the current 
findings on examination.  A complete 
rationale must be given for all opinions and 
conclusions expressed.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.  If the appeal is returned to 
Board without compliance of the remand 
directives by the RO/AMC, or the RO otherwise 
having jurisdiction of the claims file, 
another remand will likely result.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



	     __________________________                            
________________________
             JOHN E. ORMOND, JR.                                            
A. JAEGER
              Veterans Law Judge, 			Acting Veterans 
Law Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals




__________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


